TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00484-CR



                              Michelle Elaine Gambles, Appellant

                                                  v.

                                   The State of Texas, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
     NO. 2C13-07485, HONORABLE JOHN MICHAEL MISCHTIAN, JUDGE PRESIDING



                   O R D E R AND M E M O R A N D U M O P I N I O N


PER CURIAM

               Appellant’s brief was originally due on March 9, 2015. On the requests of appellant’s

counsel, the deadline for filing was extended to May 22, 2015. On June 4, 2015, and on June 9,

2015, appellant’s counsel attempted to file a brief. Upon each attempt, the Clerk of this Court

informed counsel that the brief failed to comply with many of the formal briefing requirements of

Rule 38 of the Texas Rules of Appellate Procedure and that the brief had not been filed. See Tex.

R. App. P. 38.1.

               On June 24, 2015, when no corrected brief had been filed, the Clerk notified counsel

that the brief was still overdue and that if a satisfactory response was not received by July 6, 2015,

a hearing before the trial court pursuant to Tex. R. App. P. 38.8(b) would be ordered. To date, a

corrected brief has not been received, nor have we received a response to our notice.
               We therefore abate the cause and remand it to the trial court to hold a hearing in

accordance with rule 38.8 of the Rules of Appellate Procedure. Tex. R. App. P. 38.8(b)(2), (3). The

trial court shall conduct a hearing to determine whether appellant still wishes to prosecute this

appeal, whether appellant is indigent, and whether retained counsel has abandoned the appeal. See

id. If appellant desires to appeal and the court finds that she is indigent, the court shall make

appropriate orders to ensure appellant is adequately represented on appeal. See id. Following the

hearing, which shall be transcribed, the trial court shall order the appropriate supplemental clerk’s

and reporter’s records, including copies of all findings and any orders, to be prepared and forwarded

to the Clerk of this Court for filing no later than September 4, 2015. See id.

               It is ordered August 13, 2015.



Before Chief Justice Rose, Justices Pemberton and Field

Abated and Remanded

Filed: August 13, 2015

Do Not Publish




                                                 2